DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are rejected.

Priority
	Priority to application 62/978632 filed on 02/19/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "process of claim +" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the claim to read “process of claim 6” for purpose of searching for and applying prior art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beal et al. (US Patent Application Publication 2014/0314873 A1, Published 10/23/2014).
The claims are directed a composition comprising water, hydrogen peroxide, and smectite gelling agent of free of heavy and transition metals. The claims are further directed to a method of wound healing comprising mixing smectite gelling agent in a mixer with water and hydrogen peroxide to form a mixture, wherein the mixture is free of heavy metals; and applying the mixture to the wound. 
Beal et al. teach it is a further object of the present disclosure to provide a process for producing a stable disinfecting gelled composition that promotes healing containing hydrogen peroxide and a smectite clay comprised of mixing said smectite gelling agent, which is free of any heavy metal contamination, under conditions where all mixing equipment is free of heavy metals (paragraph 0009). It is a further object of the present disclosure to provide a process for producing a compound where the mixing is accomplished by tumbling or rolling closed containers, with cowls type dissolver, paddle mixer, colloid mill, or ultrasonication (paragraph 0010). It is a further object of the present disclosure to provide a stable disinfecting gelled composition that promotes healing that is comprised of hydrogen peroxide solution in water and a smectite gelling agent (paragraph 0012). It is a further object of the present disclosure to provide a composition where the hydrogen peroxide concentration is between 1 and 30% (paragraph 0013).  It is a further object of the present disclosure to provide a composition where the hydrogen peroxide concentration is between 1 and 6% (paragraph 0014). It is a further object of the present disclosure to provide a composition where the hydrogen peroxide concentration is more preferably between 2 and 5% (paragraph 0015). It is a further object of the present disclosure to provide a composition where the smectite gelling agent is a synthetic aluminosilicate with the general formula (Na).x.(Al2-xMgx)2Si4O10(OH)2.n(H2O) where x is between 0.1 and 0.5 that is free of any heavy metal contaminants (paragraph 0016). It is a further object of the present disclosure to provide a composition where the smectite gelling agent is a synthetic magnesiosilicate of the formula Nax(Mg3-x Lix)3Si4O10(OH)2 where x is between 0.1 and 0.5 that is free of any heavy metal contaminants (paragraph 0017). It is a further object of the present disclosure to provide a composition where the OH is substitute wholly or partially with fluoride ion (paragraphs 0018 and 0019). It is a further object of the present disclosure to provide a composition where the concentration of smectite gelling agent is between 1 and 7% (paragraph 0020). It is a further object of the present disclosure to provide a composition where the concentration is more preferably between 2 and 3% (paragraph 0021). The present invention addresses the problems associated with hydrogen peroxide compositions for treating fungal infections such as athletes foot and nail fungus but unexpectedly actually promotes healing of wounds while also disinfecting (paragraph 0006). “A person who was clearing brush encountered briers and received multiple scratches on his arms. The gel of this invention, containing 3% hydrogen peroxide and 2.5% smectite gelling agent, was applied to only one arm while the other was left untreated as a control … The cuts treated with the gel of this invention never became inflamed and began healing almost immediately. They healed in a week with almost no scarring” (paragraph 0040). Similar healing of wounds have been experienced by dozens of individuals when employing the gel of this invention (paragraph 0041). For the foregoing reasons the instant claims are anticipated by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617